Title: To John Adams from John Jay, 26 November 1785
From: Jay, John
To: Adams, John


          
            Dr: Sir
            New York 26th: Novemr. 1785
          
          Congress on Wednesday last made a House and chose Mr. Hancock President but he being absent they appointed Mr. Ramsay of South Carolina to fill the Chair for the present.—
          A considerable Time had elapsed during which a sufficient Number of States to proceed on Business were not represented— In this Interval I had the Pleasure of receiving your Letters of 25th: 28th: 29th: 30th: & 31st: August and 2d: 3rd: 6th: & 15th: September last together with the Ratifications of the Treaty and Convention between the United States and the United Netherlands with the Seals to each enclosed in a silver Box.—
          I have laid them all before Congress, and am persuaded that the Testimony they bear to your unremitted Attention to the Interest of our Country will make as strong an Impression on them as it does upon me.—
          There is Reason to hope and expect that Congress will soon find leisure to attend more assiduously to their foreign Affairs, and enable me to write more precisely on various Subjects than I have yet been able to do.—
          My last Letters to you were of the 1st: Novemr: by Mr. Chollet, and of the 2d: by Mr. Houdon.—
          I now transmit a Copy of the Proceedings of the Commissioners respecting the Negroes carried from hence at the Time of the Evacuation together with a List of them— It will enable you to negociate a Settlement of that Business with less Difficulty. It is to be observed that great Numbers were carried from other Places as well as from New York, and for whom the british Government ought in Justice to make Compensation— I shall endeavour to furnish You with such Evidence of their Numbers &c: as I may be able to collect.—
          Mr. Temple is here, and his Commission is now before Congress— I shall take the earliest Opportunity of communicating to you their Decision respecting it.
          I herewith enclose a Copy of an Act of Rhode Island for vesting Congress with the Power of regulating foreign Trade. In one of the Newspapers also sent, you will find another Act of that State respecting Navigation.—
          However discordant the various Acts of the States on these Subjects may be, they nevertheless manifest Sentiments and Opinions which daily gain ground, and which will probably produce a proper and general System for regulating the Trade and Navigation of the United States both foreign and domestic.—
          The fœderal Government alone is equal to the Task of forming such a System, and it is much to be wished that partial and local Politics would cease to oppose vesting Congress with Powers adequate to that great and important Object.—
          I intended to have devoted this Day entirely to writing to you; but I was unexpectedly called upon to attend a Committee of Congress this Morning, and the Business before them makes it necessary for me immediately to report on another Matter connected with it.—
          I am Dr: Sir with very sincere Esteem and Regard / Your most obt. & very hble: Servt
          
            John Jay—
          
        